JUSTICE NELSON
specially concurs.
¶41 I concur with the Court’s Opinion as to Issues 2 and 3 and the result of the Opinion. I specially concur with the result of Issue 1 on the facts of this case only.
¶42 Specifically, I am not necessarily persuaded that just calling the security hearing an “administrative proceeding,” Opinion, ¶ 22-assuming, arguendo, that is what it is-relieves the trial court from honoring the person’s statutory rights under § 53-21-115(2), MCA. Constitutional issues aside, this statute plainly and unambiguously guarantees the right of the person against whom a petition is filed to be present at “any hearing.” The statute does not except out or exempt “administrative proceedings” or, for that matter, any other hearing however the Court wants to denominate the proceeding. Our precedent requires that this Court “rigorously adhere to the standards” expressed and the statutory rights accorded to persons subject to involuntary civil commitment. In re Mental Health of K.G.F., 2001 MT 140, ¶ 92, 306 Mont. 1, 29 P.3d 485. The Court has not followed that precedent here by creating, from whole cloth, an “administrative proceeding” exemption from § 53-21-115(2), MCA.
¶43 That said, I conclude that the error is harmless on the facts of this case. Given that the involuntary commitment proceeding was tried to the court, as opposed to a jury, I am not persuaded that T.J.F. was prejudiced by the court’s error.
*224¶44 Additionally, if the person subject to an involuntary commitment proceeding is to be restrained in a court proceeding, I would adopt the same test that we adopted in State v. Herrick, 2004 MT 323, ¶¶ 14-15, 324 Mont. 76, 101 P.3d 755, and re-affirmed in State v. Merrill, 2008 MT 143, ¶¶ 18-20, 343 Mont. 130, 183 P.3d 56. The Court’s standard, Opinion, ¶ 28 (where the court is sitting without a jury, “there must be a showing on the record that restraints are needed before the [court] may order them”), gives courts-especially when prodded by law enforcement-virtually unlimited discretion to order the person shackled or physically restrained. In my view, a person who are subject to an involuntary commitment proceedings has-and loses-virtually the same liberty and dignity interests that a criminal defendant has and loses as a result of a criminal proceeding. I would not, therefore, adopt a lesser standard for shackling or restraining a person subject to involuntary civil commitment than that required in a criminal proceeding.
¶45 Again, however, on the facts of this case, I am persuaded that the trial court’s error was harmless.
¶46 Accordingly, I specially concur with the result reached in Issue 1, but not in all that is said.